The order appealed from unanimously modified on the law and on the facts, with $20 costs and disbursements to the respondents, by reducing the allowances awarded as follows: to the special guardian $1,500; to the attorney for the committee $2,000; and to each of the two firms of attorneys representing the trustee under the will of the decedent $500'; and, as so modified, the order is affirmed. The allowances as reduced constitute fair and reasonable compensation for the services rendered in this proceeding. Concur — Rabin, J. P., M. M. Prank, Yalente, McNally and Stevens, JJ.